Citation Nr: 1031437	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-25 615	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1972 to October 1974.

This appeal to the Board of Veterans Appeals (Board) arises from 
an August 2008 rating action that denied service connection for 
residuals of a low back injury.

In January 2010, the Veteran and his wife testified at a hearing 
before a decision review officer at the RO.

In April 2010, the Veteran and his wife testified at a Board 
hearing before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially-complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has not 
been accomplished.  

The Veteran contends that he currently suffers from low back 
injury residuals sustained in a motorcycle accident in service in 
1972.  He asserts that back pain thereafter came and went for the 
next several years.  In January 2010, he testified that he sought 
post-service private medical treatment for his back in 1975, but 
that those medical records were no longer available, as the 
doctor had died.  Elsewhere, the Veteran reported that his back 
went out in 1978 after he bent over to pick up an object.  He 
states that he thereafter worked as a restaurant manager until 
the long hours on his feet bothered his back and legs to the 
extent that he had to quit the job.  He reported another severe 
back pain episode in 1985.  

A review of the service medical records discloses that the 
Veteran was seen on one occasion in September 1972 with 
complaints of neck and back pain.  After examination, the 
impression was muscle pain.  He was seen on two other occasions 
that month with complaints of multiple abrasions on the legs 
after a cycle accident.  X-rays were negative, and the impression 
was abrasion/strain.  He was placed on crutches for 2 days, and 
restricted from leg physical training for 3 days.  The spine was 
normal on October 1974 separation examination.

Post service, in a statement which was received in March 2008, 
the veteran's mother stated that the Veteran telephoned her while 
in military service in the Fall of 1972 and reported being in a 
motorcycle accident in which he injured his leg and back.  She 
stated that he thereafter continued to complain about back and 
leg pain in subsequent telephone conversations while in service, 
as well as subsequent to service.  

In an October 2008 statement, a friend of the Veteran since 1970 
stated that the Veteran, while in military service, complained to 
him of back pain from an inservice accidental injury.  

In an October 2008 statement, the veteran's brother who is an 
occupational therapist stated that he knew that the Veteran had 
been in a serious motorcycle accident in the early 1970s that 
affected his right leg and lower back, and that he had provided 
therapy to the veteran's lower back over the years.

In September and October 1993, the Veteran was seen by M. T., 
M.D., for complaints of intermittent back pain.  In November, 
lumbar spine magnetic resonance imaging revealed moderate right 
paracentral L5-S1 disc herniation.  When seen again in December, 
the impressions were back pain and ruptured lumbar disc.  In 
February 1995, the impressions were back pain and history of L-5 
disc.  In mid-January 2008, Dr. M. T. noted back pain for years 
and a history of a motorcycle accident, and the impression was 
acute and chronic lumbar pain.  Lumbar spine X-rays revealed L5-
S1 degenerative disc disease (DDD) and no evidence of traumatic 
or acute bony pathology.  In June 2009, Dr. M. T. stated that the 
Veteran had been his patient for over 25 years, that he had 
brought up complaints of back pain from as early as 1990, and 
that he had a history of a motor vehicle accident in 1972.  In 
January 2010, Dr. M. T. opined that the veteran's chronic back 
condition was more likely than not caused by a motorcycle 
accident and spine injury while in military service in 1972, 
noting that X-ray findings of mild osteophyte formation were 
probably more advanced than normal for a man of the veteran's 
age.  
 
In March 2008, W. R., a chiropractor, diagnosed chronic lumbar 
sprain, strain secondary to discogenic spondylosis and L-5 
discopathy, complicated by lumbar myalgia, probably traumatic.  
He commented that the degenerative changes present were 
unexpected and unusual in a man of the veteran's age, but noted 
that his history showed a serious trauma in the distant past 
which would explain their presence and extent.  In January 2010, 
W. R. diagnosed chronic sprain complicated by lumbar spine DDD, 
secondary to old trauma, an osteoarthritic ailment - disconesia.  
In March 2010, W. R. opined that the veteran's trauma from a 
cycle accident was significant and definitely a part of his 
trauma history, and part, if not all, of the cause of his current 
skeletal degeneration, L-5 disc involvement and spur formation.

In October 2008 and March 2010 written argument, and at the April 
2010 Board hearing, the veteran's representative requested a VA 
examination with a medical opinion as to whether the veteran's 
current low back disability was related to his inservice 
motorcycle accident injuries.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that a veteran suffered an event, 
injury, or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
types of evidence that indicate that a current disability may be 
associated with military service include credible evidence of 
continuity, and symptomatology such as pain or other symptoms 
capable of lay observation.  McClendon, supra, at 83.

On the above factual record, the Board finds that the Veteran 
should be afforded a VA orthopedic examination by a physician to 
determine the nature and etiology of his low back disability and 
its relationship, if any, to his military service and any 
incident thereof, including a claimed injury therein.  

The Veteran is hereby advised that failure to report for the 
scheduled VA examination, without good cause, may result in 
denial of his claim.  See 38 C.F.R.  § 3.655(b) (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  Id.  If the Veteran fails to report for the scheduled 
examination, the RO should obtain and associate with the claims 
folder a copy of any notice of the examination sent to him by the 
pertinent VA medical facility.    

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO should arrange for the Veteran 
to undergo a VA orthopedic examination by a 
physician to determine the nature and 
etiology of any low back disability and its 
relationship, if any, to his military 
service.  The entire claims folder must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  

The examiner should review the service and 
post-service medical records and render an 
opinion for the record as to whether it is 
at least as likely as not (i.e., there is 
at least a 50% probability), or whether it 
is not at least as likely as not (i.e., 
there is less than a 50% probability) that 
any currently-diagnosed low back disability 
had its onset in military service, or is 
the result of injury therein.  In reaching 
this opinion, the examiner should review 
and address the veteran's complaints of 
back pain and history of a motorcycle 
accident documented in September 1972 
service medical records, as well as the 
post-service medical statements and reports 
of Dr. M. T. from 1993 to 2010, and 
chiropractor W. R. in 2008 and 2010.

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

2.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West,        11 Vet. App. 
268, 271 (1998).   

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If the Veteran fails to report 
for the scheduled examination, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.

4.  If the benefit sought on appeal remains 
denied, the RO must furnish the Veteran and 
his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

